DETAILED ACTION
This communication is responsive to the Amendment filed August 13, 2021.  Claims 1-36 are currently pending.
The rejection of claim 27 under 35 USC 112 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 1-36 under a nonstatutory double patenting analysis are WITHDRAWN due to Applicant’s filing responsive terminal disclaimers.
Claims 1-36 are ALLOWED.

Terminal Disclaimer
The terminal disclaimers filed on August 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on Application Nos. 16/788,022, 16/788,124, and 16/787,909 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
The examiner notes that the terminal disclaimers were initially disapproved because of a discrepancy in the name of the Applicant.  That discrepancy has been resolved.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
After a thorough and complete search, the examiner cannot find any prior art references teaching or fairly suggesting the claimed supported catalyst composition, particularly the recited catalyst represented by Formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763